Christ, Rabin and Nolan, JJ., concur; Beldoek, P. J., and Benjamin, J., dissent and vote to affirm the judgments, with the following memorandum: In our opinion, the statement by the trial court followed by the sentence imposed was tantamount to the imposition of an indeterminate sentence without comment from which a determination of reformability may reasonably be inferred. The statement at bar is distinguishable from that made in People v. Jemmott (26 A D 2d 937), which, in the opinion of the majority of this court, constituted a disclaimer of any finding of reformability.